Order entered August 15, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01198-CV

                        IN THE INTEREST OF J.M.M., A CHILD

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-51915-2014

                                         ORDER
        We GRANT appellant’s August 11, 2016 motion for an extension of time to file a reply

brief. We ORDER the reply brief tendered to this Court on August 11, 2016 filed as of the date

of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE